Citation Nr: 0941193	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-01 380	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April to November 
1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a VA examination

The Veteran contends that he that he has a pulmonary 
disability that is related to asbestos exposure.  In his 
January 2007 substantive appeal, the Veteran asserts that 
while serving on board the USS Hunter Liggett, he removed and 
reinstalled asbestos insulation from the steam pipes in the 
boiler room for three weeks.  

As a preliminary matter, the Board notes that after the 
appeal was certified to the Board in March 2007, the Veteran 
submitted VA medical evidence that has not been reviewed by 
the RO in the first instance.  38 C.F.R. § 20.1304.  In June 
2007, VA received a May 2007 VA CT of the chest noting that 
the Veteran had emphysema and asthma and also significant 
asbestos exposure.  The impression was bilateral 
emphysematous changes and scattered pleural thickening.  As 
this medical evidence pertains to the Veteran's claim on 
appeal and was not accompanied by a waiver, a remand is 
necessary for the RO to consider the evidence in the first 
instance.  38 C.F.R. § 20.1304(c).

A review of the Veteran's service personnel records reflects 
that in August 1944, the Veteran was assigned to the USS 
Hunter Liggett where he remained until he was transferred to 
the US Navy Hospital in September 1944 for an unrelated 
disability.  He remained at the US Navy Hospital until his 
November 1944 discharge.  His service treatment records also 
indicate that he was on this ship for approximately one 
month.  Chest x-rays dated in April, September, and October 
1944 were all negative.  

Although it is not known from the current evidence of record 
what duties the Veteran was assigned while on board the USS 
Hunter Liggett, the Board currently has no reason to doubt 
his account that he removed insulation from the steam pipes 
while working in the boiler room, which he is competent to 
report.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the 
use of the five senses).  Moreover, insulation workers during 
WWII have been noted to have had high exposure to asbestos.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9, g.  
Additionally, a September 1944 service treatment record noted 
that the Veteran worked on a farm and in a saw mill prior to 
service.  On a December 1944 claim for an unrelated 
disability, the Veteran reported that he worked as a block 
setter in a saw mill for one and half years prior to his 
military service, and returned to that occupation after his 
military service.  The Board notes that milling is an 
occupation often involving exposure to asbestos.  See M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, 9, f.  Thus, 
based on the current evidence of record, it appears that the 
Veteran worked in areas associated with asbestos exposure 
prior to serving in the military for a year and a half when 
working in a saw mill, while working in the boiler room on 
the USS Hunter Liggett for three week period in August 1944, 
and after military service for at least a month.  Private 
treatment records dated in 1995 from R.M.C. stated that he 
was employed as a truck driver, an occupation not typically 
known for exposure to asbestos.  

Importantly, the Veteran has presented evidence indicating an 
association between asbestos exposure and pulmonary disease.  
Private medical evidence from R.M.C. reflects that he was 
diagnosed with chronic obstructive pulmonary disease (COPD) 
in February 1986.  In July 1993 he was hospitalized for 
pneumonia.  In June 2006, private Dr. M.W.J. stated that the 
Veteran reported that he was exposed to asbestos during the 
time he was in the military.  Dr. M.W.J. opined that asbestos 
exposure during the Veteran's military service would be as 
likely as not a contributing factor to his pulmonary disease.  
Although this opinion appears favorable to the Veteran, the 
Board notes that it is inadequate upon which to base a 
determination.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Dr. 
M.W.J. does not define what pulmonary disease the Veteran 
has, nor does he provide any rationale to support his 
opinion.  Thus, this opinion is inadequate upon which to base 
a determination.  However, because there is evidence of 
asbestos exposure during service and evidence indicating that 
the Veteran might have a pulmonary disability related to this 
exposure, a remand is necessary for a VA examination.  
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a pulmonary 
disability, related to asbestos exposure.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
pulmonary disability, related to asbestos 
exposure.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current pulmonary disability 
is the result of a disease, injury, or 
event in service (specifically asbestos 
exposure from removing and reinstalling 
insulation in the boiler room of a ship for 
a three week period in August 1944) as 
opposed to its being more likely due to 
some other factor or factors.  The examiner 
should also note that the Veteran worked as 
a block setter in a saw mill for a year and 
a half prior to entry to service and 
returned to that profession for at least 
one month after separation from service in 
November 1944.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



